 

Exhibit 10.9

RINGCENTRAL, INC.

 

BONUS PLAN

1.Purposes of the Plan. This Bonus Plan (the “Plan”) is intended to increase
shareholder value and the success of the Company by motivating Employees to
(a) perform to the best of their abilities, and (b) achieve the Company’s
objectives.

2.Definitions.

(a)“Affiliate” means any corporation or other entity (including, but not limited
to, partnerships and joint ventures) controlled by the Company.

(b)“Actual Award” means as to any Performance Period, the actual award (if any)
payable to a Participant for the Performance Period, subject to the Committee’s
authority under Section 3(d) to modify the award.

(c)“Board” means the Board of Directors of the Company.  

(d)“Bonus Pool” means the pool of funds available for distribution to
Participants.  Subject to the terms of the Plan, the Committee establishes the
Bonus Pool for each Performance Period.

(e)“Code” means the Internal Revenue Code of 1986, as amended.  Reference to a
specific section of the Code or regulation thereunder will include such section
or regulation, any valid regulation promulgated thereunder, and any comparable
provision of any future legislation or regulation amending, supplementing or
superseding such section or regulation.

(f)“Committee” means the committee appointed by the Board (pursuant to
Section 5) to administer the Plan.  Unless and until the Board otherwise
determines, the Board’s Compensation Committee will administer the Plan.  

(g)“Company” means RingCentral, Inc., or any successor thereto.

(h)“Disability” means a permanent and total disability determined in accordance
with uniform and nondiscriminatory standards adopted by the Committee from time
to time.

(i)“Employee” means any executive or key employee of the Company or of an
Affiliate, whether such individual is so employed at the time the Plan is
adopted or becomes so employed subsequent to the adoption of the Plan.

(j)“Participant” means as to any Performance Period, an Employee who has been
selected by the Committee for participation in the Plan for that Performance
Period.

 

2015 Bonus Plan Appendix A

--------------------------------------------------------------------------------

 

(k)“Performance Period” means the period of time for the measurement of the
performance criteria that must be met to receive an Actual Award, as determined
by the Committee in its sole discretion.  A Performance Period may be divided
into one or more shorter periods if, for example, but not by way of limitation,
the Committee desires to measure some performance criteria over 12 months and
other criteria over 3 months. 

(l)“Plan” means this Bonus Plan, as set forth in this instrument and as
hereafter amended from time to time.

(m)“Target Award” means the target award, at 100% performance achievement,
payable under the Plan to a Participant for the Performance Period, as
determined by the Committee in accordance with Section 3(b).

(n)“Termination of Service” means a cessation of the employee-employer
relationship between an Employee and the Company or an Affiliate for any reason,
including, but not by way of limitation, a termination by resignation,
discharge, death, Disability, retirement, or the disaffiliation of an Affiliate,
but excluding any such termination where there is a simultaneous reemployment by
the Company or an Affiliate.

3.Selection of Participants and Determination of Awards.

(a)Selection of Participants.  The Committee, in its sole discretion, will
select the Employees who will be Participants for any Performance
Period.  Participation in the Plan is in the sole discretion of the Committee,
on a Performance Period by Performance Period basis.  Accordingly, an Employee
who is a Participant for a given Performance Period in no way is guaranteed or
assured of being selected for participation in any subsequent Performance Period
or Periods.  

(b)Determination of Target Awards.  The Committee, in its sole discretion, will
establish a Target Award for each Participant, which generally will be a
percentage of a Participant’s average annual base salary for the Performance
Period.  

(c)Bonus Pool.  Each Performance Period, the Committee, in its sole discretion,
will establish a Bonus Pool.  Actual Awards will be paid from the Bonus Pool.  

(d)Discretion to Modify Awards.  Notwithstanding any contrary provision of the
Plan, the Committee may, in its sole discretion and at any time, (i) increase,
reduce or eliminate a Participant’s Actual Award, and/or (ii) increase, reduce
or eliminate the amount allocated to the Bonus Pool.  The Committee may
determine the amount of any increase or reduction on the basis of such factors
as it deems relevant, and will not be required to establish any allocation or
weighting with respect to the factors it considers.  

(e)Discretion to Determine Criteria.  Notwithstanding any contrary provision of
the Plan, the Committee will, in its sole discretion, determine the performance
goals applicable to any Target Award which requirement may include, without
limitation, (i) cash flow, (ii) cash

 

2015 Bonus Plan Appendix A

-2-

 

 

--------------------------------------------------------------------------------

 

position, (ii) earnings (which may include earnings before interest and taxes,
earnings before taxes and net earnings), (iii) earnings per share, (iv) net
income, (v) net profit, (vi) net sales, (vii) operating cash flow, (xxiv)
operating expenses, (xxv) operating income, (xxvi) operating margin, (xxvii)
overhead or other expense reduction, (xxviii) product defect measures,
(xxix) product release timelines, (xxx) productivity, (xxxi) profit, (xxxii)
return on assets, (xxxiii) return on capital, (xxxiv) return on equity, (xxxv)
return on investment, (xxxvi) return on sales, (xxxvii) revenue,
(xxxviii) revenue growth, (xxxix) sales results, (xl) sales growth, (xli) stock
price, (xlii) time to market, (xliii) total stockholder return, (xliv) working
capital, and individual objectives such as peer reviews or other subjective or
objective criteria.  As determined by the Committee, the performance goals may
be based on GAAP or Non-GAAP results and any actual results may be adjusted by
the Committee for one-time items or unbudgeted or unexpected items when
determining whether the performance goals have been met.  The goals may be on
the basis of any factors the Committee determines relevant, and may be on an
individual, divisional, business unit or Company-wide basis.  The performance
goals may differ from Participant to Participant and from award to award.  The
Committee may, in its discretion, determine to set forth the applicable
performance goals in writing from time-to-time, which writing shall be attached
hereto as Appendix A.  Failure to meet the goals will result in a failure to
earn the Target Award, except as provided in Section 3(d).   

4.Payment of Awards.

(a)Right to Receive Payment.  Each Actual Award will be paid solely from the
general assets of the Company.  Nothing in this Plan will be construed to create
a trust or to establish or evidence any Participant’s claim of any right other
than as an unsecured general creditor with respect to any payment to which he or
she may be entitled.  

(b)Timing of Payment.  Payment of each Actual Award shall be made as soon as
practicable as determined by the Committee after the end of the Performance
Period during which the Actual Award was earned, but in no event later than the
fifteenth day of the third month of the Fiscal Year following the date the
Participant’s Actual Award is no longer subject to a substantial risk of
forfeiture.  Unless otherwise determined by the Committee, a Participant must be
employed by the Company or any Affiliate on the last day of the Performance
Period to receive a payment under the Plan.

It is the intent that this Plan comply with the requirements of Code
Section 409A so that none of the payments to be provided hereunder will be
subject to the additional tax imposed under Code Section 409A, and any
ambiguities herein will be interpreted to so comply.

(c)Form of Payment.  Each Actual Award will be paid in cash (or its equivalent)
in a single lump sum.  

(d)Payment in the Event of Death or Disability.  If a Participant dies or
becomes Disabled prior to the payment of an Actual Award earned by him or her
prior to death or Disability for a prior Performance Period, the Actual Award
will be paid to his or her estate or to the

 

2015 Bonus Plan Appendix A

-3-

 

 

--------------------------------------------------------------------------------

 

Participant, as the case may be, subject to the Committee’s discretion to reduce
or eliminate any Actual Award otherwise payable. 

5.Plan Administration.

(a)Committee is the Administrator.  The Plan will be administered by the
Committee or, if no Committee has been appointed, the Plan shall be administered
by the Board.  The Committee will consist of not less than two (2) members of
the Board.  The members of the Committee will be appointed from time to time by,
and serve at the pleasure of, the Board.

(b)Committee Authority.  It will be the duty of the Committee to administer the
Plan in accordance with the Plan's provisions.  The Committee will have all
powers and discretion necessary or appropriate to administer the Plan and to
control its operation, including, but not limited to, the power to (i) determine
which Employees will be granted awards, (ii) prescribe the terms and conditions
of awards, (iii) interpret the Plan and the awards, (iv) adopt such procedures
and subplans as are necessary or appropriate to permit participation in the Plan
by Employees who are foreign nationals or employed outside of the United States,
(v) adopt rules for the administration, interpretation and application of the
Plan as are consistent therewith, and (vi) interpret, amend or revoke any such
rules.  

(c)Decisions Binding.  All determinations and decisions made by the Committee,
the Board, and any delegate of the Committee pursuant to the provisions of the
Plan will be final, conclusive, and binding on all persons, and will be given
the maximum deference permitted by law.  

(d)Delegation by Committee.  The Committee, in its sole discretion and on such
terms and conditions as it may provide, may delegate all or part of its
authority and powers under the Plan to one or more directors and/or officers of
the Company.  

(e)Indemnification.  Each person who is or will have been a member of the
Committee will be indemnified and held harmless by the Company against and from
(i) any loss, cost, liability, or expense that may be imposed upon or reasonably
incurred by him or her in connection with or resulting from any claim, action,
suit, or proceeding to which he or she may be a party or in which he or she may
be involved by reason of any action taken or failure to act under the Plan or
any award, and (ii) from any and all amounts paid by him or her in settlement
thereof, with the Company’s approval, or paid by him or her in satisfaction of
any judgment in any such claim, action, suit, or proceeding against him or her,
provided he or she will give the Company an opportunity, at its own expense, to
handle and defend the same before he or she undertakes to handle and defend it
on his or her own behalf. The foregoing right of indemnification will not be
exclusive of any other rights of indemnification to which such persons may be
entitled under the Company’s Articles of Incorporation or Bylaws, by contract,
as a matter of law, or otherwise, or under any power that the Company may have
to indemnify them or hold them harmless.

 

2015 Bonus Plan Appendix A

-4-

 

 

--------------------------------------------------------------------------------

 

6.General Provisions.  

(a)Tax Withholding.  The Company will withhold all applicable taxes from any
Actual Award, including any federal, state and local taxes (including, but not
limited to, the Participant’s FICA and SDI obligations).  

(b)No Effect on Employment or Service.  Nothing in the Plan will interfere with
or limit in any way the right of the Company to terminate any Participant's
employment or service at any time, with or without cause.  For purposes of the
Plan, transfer of employment of a Participant between the Company and any one of
its Affiliates (or between Affiliates) will not be deemed a Termination of
Service.  Employment with the Company and its Affiliates is on an at-will basis
only.  The Company expressly reserves the right, which may be exercised at any
time and without regard to when during a Performance Period such exercise
occurs, to terminate any individual’s employment with or without cause, and to
treat him or her without regard to the effect that such treatment might have
upon him or her as a Participant.  

(c)Participation.  No Employee will have the right to be selected to receive an
award under this Plan, or, having been so selected, to be selected to receive a
future award.  

(d)Successors.  All obligations of the Company under the Plan, with respect to
awards granted hereunder, will be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business or assets of the Company.  

(e)Beneficiary Designations.  If permitted by the Committee, a Participant under
the Plan may name a beneficiary or beneficiaries to whom any vested but unpaid
award will be paid in the event of the Participant's death.  Each such
designation will revoke all prior designations by the Participant and will be
effective only if given in a form and manner acceptable to the Committee.  In
the absence of any such designation, any vested benefits remaining unpaid at the
Participant's death will be paid to the Participant's estate.  

(f)Nontransferability of Awards.  No award granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will, by the laws of descent and distribution, or to the limited extent
provided in Section 6(e).  All rights with respect to an award granted to a
Participant will be available during his or her lifetime only to the
Participant.  

7.Amendment, Termination, and Duration.

(a)Amendment, Suspension, or Termination.  The Board, in its sole discretion,
may amend or terminate the Plan, or any part thereof, at any time and for any
reason. The amendment, suspension or termination of the Plan will not, without
the consent of the Participant, alter or impair any rights or obligations under
any Actual Award theretofore earned by such Participant.  No award may be
granted during any period of suspension or after termination of the Plan.  

 

2015 Bonus Plan Appendix A

-5-

 

 

--------------------------------------------------------------------------------

 

(b)Duration of Plan.  The Plan will commence on the date specified herein, and
subject to Section 7(a) (regarding the Board's right to amend or terminate the
Plan), will remain in effect thereafter. 

8.Legal Construction.  

(a)Gender and Number.  Except where otherwise indicated by the context, any
masculine term used herein also will include the feminine; the plural will
include the singular and the singular will include the plural.  

(b)Severability.  In the event any provision of the Plan will be held illegal or
invalid for any reason, the illegality or invalidity will not affect the
remaining parts of the Plan, and the Plan will be construed and enforced as if
the illegal or invalid provision had not been included.  

(c)Requirements of Law.  The granting of awards under the Plan will be subject
to all applicable laws, rules and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.  

(d)Governing Law.  The Plan and all awards will be construed in accordance with
and governed by the laws of the State of California, but without regard to its
conflict of law provisions.  

(e)Bonus Plan.  The Plan is intended to be a “bonus program” as defined under
U.S. Department of Labor regulation 2510.3-2(c) and will be construed and
administered in accordance with such intention.  

(f)Captions.  Captions are provided herein for convenience only, and will not
serve as a basis for interpretation or construction of the Plan.

 

 

2015 Bonus Plan Appendix A

-6-

 

 

--------------------------------------------------------------------------------

 

APPENDIX A-2015 H1

To RingCentral, Inc. Bonus Plan

2015 First Half Performance Goals

(Effective as of January 1, 2015)

 

1.

2015 H1 Performance Period and Performance Goals.  For the first half of
calendar year 2015, there are two quarterly Performance Periods, ending on March
31 and June 30 (each, a “2015 H1 Performance Period”).  For each 2015 H1
Performance Period, there are two equally weighted (50% each) performance goals
(each, a “2015 H1 Performance Goal”): Revenue and Operating Margin (each as
defined below).   The chart below set forth the Revenue and Operating Margin
Performance Goals for each of the 2015 H1 Performance Periods.

 

2015 H1 Performance Period

Revenue Performance Goal

(in millions)

Operating Margin Performance Goal

 

Q1

$64.8

(10.7%)

Q2

$69.9

(6.6%)

 

“Revenue” means as to any 2015 H1 Performance Period, the Company’s net revenues
generated from third parties, including both services revenues and product
revenues as defined in the Company’s Form 10-K filed for the fiscal year ended
December 31, 2014.  Net revenue is defined as gross sales less any pertinent
discounts, refunds or other contra-revenue amounts, as presented on the
Company’s press releases reporting its quarterly financial results.

  

“Operating Margin” means as to any 2015 H1 Performance Period, the Company’s
non-GAAP operating income divided by its Revenue.  Non-GAAP operating income
means the Company’s Revenues less cost of revenues and operating expenses,
excluding the impact of stock-based compensation expense, amortization of
acquisition related intangibles, legal settlement related charges and as
adjusted for certain acquisitions, as presented on the Company’s press releases
reporting its quarterly financial results.  The Operating Margin Performance
Goal for each 2015 H1 Performance Period assumes that the Company will have
negative Operating Margin in each quarter.

2.

Funding of 2015 H1 Bonus Pool.  Subject to the terms of the Plan, including but
not limited to Section 3(d) of the Plan, following the end of each 2015 H1
Performance Period, the Committee will determine the extent to which each of the
2015 H1 Performance Goals are achieved in accordance with the following
guidelines.

 

a.If the Company does not achieve Revenue in a 2015 H1 Performance Period that
is equal to at least the lowest amount of Revenue in the range forecast that has
been publicly disclosed by the Company for such 2015 H1 Performance Period
(“Revenue Floor”), the 2015 H1 Bonus Pool for such 2015 H1 Performance Period
will not fund.

 

2015 Bonus Plan Appendix A

-7-

 

 

--------------------------------------------------------------------------------

 

 

b.If the Company does not achieve Operating Margin in a 2015 H1 Performance
Period that is equal to at least eighty percent (80%) of the lowest amount of
Operating Margin in the range forecast that has been publicly disclosed by the
Company for such 2015 Performance Period (“Operating Margin Floor”), the 2015 H1
Bonus Pool for such 2015 H1 Performance Period will not fund.

 

c.If the Company achieves Revenue that is at least equal to the Revenue Floor
and achieves Operating Margin that is at least equal to the Operating Margin
Floor, the 2015 H1 Bonus Pool for such 2015 H1 Performance Period will fund as
follows with respect to each 2015 H1 Performance Goal during such 2015 H1
Performance Period based on the applicable Percentage Goal Achievement.  The
chart below illustrates examples of the funding multiple that will apply to each
Performance Goal.

 

 

Performance Goal Achievement

Revenue (Positive)

2015 H1 Bonus Pool Funding Multiple for Revenue*

 

Performance Goal Achievement

Operating Margin (Negative)

2015 H1 Bonus Pool Funding Multiple for Operating Margin*

80%

.80x

125.0%

.80x

90%

.90x

111.1%

.90x

92%

.92x

108.7%

.92x

94%

.94x

106.4%

.94x

96%

.96x

104.2%

.96x

98%

.98x

102.0%

.98x

100%

1.00x

100.0%

1.00x

102%

1.02x

98.0%

1.02x

104%

1.04x

96.2%

1.04x

106%

1.06x

94.3%

1.06x

108%

1.08x

92.6%

1.08x

110%

1.10x

90.9%

1.10x

112%

1.12x

89.3%

1.12x

114%

1.14x

87.7%

1.14x

116%

1.16x

86.2%

1.16x

118%

1.18x

84.7%

1.18x

120%

1.20x

83.3%

1.20x

 

* “x” equals the target bonus amount at achievement of 100% of the respective
2015 H1 Performance Goals.  The lowest Funding Multiple for Revenue set forth
above assumes that the achievement of the 2015 H1 Performance Goal for Revenue
(Positive) is equal to at least the Revenue Floor required to fund the 2015 H1
Bonus Plan, and the lowest Funding Multiple for Operating Margin set forth above
assumes that the achievement of the 2015 H1 Performance Goal for Operating
Margin (Negative) is equal to at least the Operating Margin Floor required to
fund the 2015 H1 Bonus Plan.

 

 

 

 

2015 Bonus Plan Appendix A

-8-

 

 

--------------------------------------------------------------------------------

 

Illustration

 

For example, if the Company achieves its Revenue at 93% (positive) of the 2015
H1 Performance Goal for Revenue and achieves its Operating Margin at 111.1%
(negative) of the 2015 H1 Performance Goal for Operating Margin, the 2015 H1
Bonus Pool will fund as to 91.5%, determined as follows:

 

-

46.5% on achievement of the Revenue 2015 H1 Performance Goal (50% weighted
target * .93x)

 

-

45% on achievement of the Operating Margin 2015 H1 Performance Goal (50%
weighted target * .90x)

3.

Timing of Bonus Payments.  Quarterly bonuses earned under this 2015 H1 Bonus
Plan shall be paid in the quarter following the quarter in which earned.  

 

2015 Bonus Plan Appendix A

-9-

 

 